DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee (US 10,109,459 A1) in view of Ni et al. (US 2003/0106645 A1).
Regarding to claim 1, Rhee discloses a substrate processing apparatus comprising:
A process chamber (120) in which a substrate (W) is processed (Fig 2, col. 5 lines 40-55);
A gas supply part (300) configured to supply a gas into the processing chamber (120) (Fig 2, col. 7 lines 5-35);
A high frequency power supply part (450) configured to supply a high frequency power of a predetermined frequency (Fig 2-3, col. 7 lines 55 to col. 8 lines 57; Note: Fig 3 shows power the power supply (450) with a AC power supply symbol 
    PNG
    media_image1.png
    225
    225
    media_image1.png
    Greyscale
.  All AC power must have a frequency which read on applicant’s limitation “predetermined frequency”)
	a plasma generator comprising a resonance coil (410, 420) would on a side of the processing chamber, the plasma generator configured to generate a plasma in the processing chamber when high frequency power supplied to the resonance coil (Fig 2, Fig 3, col. 7 lines 50 to col. 8).
	a substrate support (200/ 220) on which the substrate (W) is placed (Fig 3, col. 2 lines 40-55).
	Regarding to claim 1, Rhee fails to disclose or suggest that a substrate support (200/ 220) on which the substrate (W) is placed such that a horizontal center position of the substrate in the process chamber does not overlap with a horizontal center positon of the resonance coil.
.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US 10,109,459 B1) in view of Ni et al. (US 2003/0106645 A1) as applied to claim 1 above, and further in view of Lai et al. (US 2011/0278260 A1).
	Regarding to claim 2, Rhee discloses the resonance coil comprises a first resonance coil (410) and a second resonance coil (420) wherein the first resonance coil and the second resonance coil have helical shape (See Fig 3).  Rhee and NI fails to disclose the first resonance coil and the second resonance coil are provided such that horizontal center position of the first resonance coil does not overlap with horizontal center position of the second coil.  Lai teaches to use coil or plurality of coils (210), wherein the plurality of coils disposed in a concentric shape or non-concentric shape.  If the first coils and the second coils (i.e. plurality of coils) are disposed in a non-concentric shape, then the first resonance coil and the second resonance coil are provided such that horizontal center position of the first resonance coil does not overlap with horizontal center position of the second coil.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rhee .

7.	Claims 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US 10,109,459 B1) in view of Ni et al. (US 2003/0106645 A1) and Lai et al. . (US 2011/0278260 A1) as applied to claim 2 above, and further in view of Itatani (US 2015/0252474 A1).
Regarding to claim 3, Rhee, Ni and Lai fail to disclose the substrate revolves along a specific axis in the process chamber while the plasma is generated by the plasma generator.  Itatani discloses the substrate revolves along a specific axis in the process chamber while the plasma is generated by the plasma generator (See abstract, Fig 3, Fig 9, paragraph 0013-0015, 0049-0058).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rhee, Ni and Lai in view of Itatani by having the substrate revolves along a specific axis in the process chamber while the plasma is generated by the plasma generator because plasma can be uniformly supplied to the substrate with a the rotary apparatus (See paragraph 0014).
Regarding to claim 4, Itatani discloses the substrate is rotated in the process chamber while the plasma the plasma is generated by the plasma generator.
Regarding to claim 5,  Rhee, Ni and Lai fail to disclose a movable tap provided at least one end of each of the first resonance coil and the second resonance coil, and

Regarding to claim 6, Itatani discloses movable tap provided at least one end of each of the first resonance coil and the second resonance coil, and the substrate revolves around the specific axis so as to change a relative position of the movable tap relative to a specific point on an outer peripheral portion of the substrate. (See abstract, Fig 3, Fig 9, paragraph 0013-0015, 0049-0058, 0097-0099, 0106
Regarding to claim 7, Itatani discloses the substrate is rotated in the process chamber while the plasma the plasma is generated by the plasma generator (See abstract, Fig 3, Fig 9, paragraph 0013-0015, 0049-0058).
Regarding to claim 8, Itatani discloses movable tap provided at least one end of each of the first resonance coil and the second resonance coil (paragraph 0097-0099, 0106), and the 
Regarding to claim 9, Itatani discloses the substrate revolves along a specific axis in the process chamber while the plasma is generated by the plasma generator (See abstract, Fig 3, Fig 9, paragraph 0013-0015, 0049-0058).  
Regarding to claim 10, Itatani discloses the substrate is rotated in the process chamber while the plasma the plasma is generated by the plasma generator (See abstract, Fig 3, Fig 9, paragraph 0013-0015, 0049-0058).
Regarding to claim 11, Itatani discloses movable tap provided at least one end of each of the first resonance coil and the second resonance coil (paragraph 0097-0099, 0106), and the substrate is rotated so as to change a relative position of the movable tap relative to a specific point on an outer peripheral portion of the substrate (See abstract, Fig 3, Fig 9, paragraph 0013-0015, 0049-0058).
Regarding to claim 12, Itatani discloses movable tap provided at least one end of each of the first resonance coil and the second resonance coil (paragraph 0097-0099, 0106), and the substrate is rotated or revolved around the specific axis so as to change a relative position of the movable tap relative to a specific point on an outer peripheral portion of the substrate (See abstract, Fig 3, Fig 9, paragraph 0013-0015, 0049-0058).
Regarding to claim 13, Itatani discloses the substrate is rotated in the process chamber while the plasma the plasma is generated by the plasma generator substrate (See abstract, Fig 3, Fig 9, paragraph 0013-0015, 0049-0058).


Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713